


Exhibit 10.6

 

 

EPIRUS BIOPHARMACEUTICALS, INC

 

ID: 04-3514457

 

699 Boylston St

 

8th Floor

 

Boston, MA 02116

 

Notice of Grant of Award and Award Agreement

 

<<Name>>

 

Award Number:

 

<<Number>>

<<Address>>

 

Plan:

 

2004

 

Effective <<Grant Date>>, you have been granted an award of <<Shares>>
restricted stock units.  These units are restricted until the vest date(s) shown
below, at which time you will receive shares of EPIRUS BIOPHARMACEUTICALS, INC
(the Company) common stock.

 

The current total value of the award is $<<Value>>.

 

The award will vest in increments on the date(s) shown.

 

 

 

 

Full Vest

 

 

 

Shares

 

Date

 

 

 

 

 

 

 

 

 

<< Vest Date Shares >>

 

<<Vest Date>>

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

 

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC

 

Date

 

 

 

 

 

 

 

 

 

<<Name>>

 

Date

 

--------------------------------------------------------------------------------

 

AWARD AGREEMENT

 

Granted Under the Amended and Restated 2004 Incentive Plan of
CombinatoRx, Incorporated

 

This agreement, together with the Notice of Grant of Award to which this
agreement is attached (collectively, this “Agreement”) governs the award (the
“Award”) of restricted stock units granted by EPIRUS Biopharmaceuticals, Inc., a
Delaware corporation (the “Company”), on the date listed on the Notice of Grant
of Award (the “Grant Date”) to the employee of the Company or its subsidiaries
listed on the Notice of Grant of Award (the “Participant”) pursuant to the
CombinatoRx, Incorporated Amended and Restated 2004 Incentive Plan (as amended
from time to time, the “Plan”).

 

The Participant (i) hereby agrees to the terms of such Award, subject to the
terms set forth in the Plan; (ii) further acknowledges receipt of a copy of the
Plan as in effect on the date hereof; and (iii) agrees with the Company as
follows:

 

1. Effective Date. This Agreement shall take effect as of the date listed on the
Grant Date.

 

2. Grant of Award. The Award consists of such number of shares of common stock
of the Company listed on the Notice of Grant of Award (each an “RSU” and
collectively, the “RSUs”). Each RSU represents the right to receive one share of
the common stock of the Company, $0.001 par value per share (“Stock”), as
provided in this Agreement. The shares of Stock that are issuable upon vesting
of the RSUs evidenced by this Agreement are referred to as “Shares.”

 

3. Provisions of the Plan. This Award is subject to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the date of the grant of this Award has been furnished to the Participant. By
accepting this Award, the Participant agrees to be bound by the terms of the
Plan and this Agreement. All initially capitalized terms used herein will have
the meaning specified in the Plan, unless another meaning is specified herein.

 

4. Nontransferability of RSUs. The RSUs acquired by the Participant pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

 

5. Forfeiture Risk. Upon termination of the Participant’s Employment for any
reason (including by death or disability), any unvested RSUs (after the
application of Section 6 of this Agreement and any other applicable provision
contained in this Agreement) and any Dividend Equivalents (as defined below)
paid with respect thereto shall be automatically and immediately forfeited as of
the date of such termination.

 

6. Vesting of RSUs. The RSUs acquired hereunder shall vest according to the
vesting schedule listed on the Notice of Grant of Award, subject to the
Participant’s continued Employment at the vesting date.

 

7. Issuance of Shares.

 

(a) Subject to the terms of the Plan and this Award, each RSU entitles the
Participant to receive one share of Stock as soon as reasonably practicable
following the vesting of the RSU, but in no event later than 30 days after such
RSU vests.

 

--------------------------------------------------------------------------------


 

(b) The Shares shall be issued and delivered to the Participant in accordance
with Section 7(a) upon compliance to the satisfaction of the Administrator with
all requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Participant.

 

(c) Notwithstanding anything to the contrary herein or in the Plan, if the
Participant is a “specified employee” within the meaning of Section 409A of the
Code, and if any issuance of Shares hereunder is subject to the rule under
Section 409A(a)(2)(B)(i) of the Code, then such issuance of Shares shall be
delayed until the earlier of (i) the date that is six months and one day after
the Participant has a “separation from service” as defined in Section 409A of
the Code or (ii) the death of the Participant.

 

8. Stockholder Rights, Dividends, etc. Until such time as shares of Stock are
issued to the Participant pursuant to Section 7(a), the Participant shall have
no rights as a stockholder with respect to any Shares underlying the RSUs,
including, but not limited to, any voting rights, provided, however, that any
dividends or other distributions paid with respect to the Shares underlying the
RSUs (“Dividend Equivalents”) shall accrue and shall be converted into
additional RSUs based on the closing price of the Stock on any such distribution
date and any such additional RSUs shall be subject to the same conditions and
restrictions as are the RSUs with respect to which they were paid.

 

9. Certain Tax Matters. The Participant expressly acknowledges the following:

 

(a) The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this Award.

 

(b) In circumstances in which tax withholding is applicable upon the vesting of
the RSUs acquired hereunder, the Company may retain from the Shares otherwise
deliverable to the Participant a number of Shares having a fair market value (as
determined by the Administrator) equal to the Participant’s tax obligation;
provided, however, that the total tax withholding using Shares may not exceed
the Company’s statutory minimum withholding obligation. Notwithstanding the
foregoing, the Company may, in its sole discretion, require the Participant to
satisfy the withholding obligation with cash.

 

10. Miscellaneous.

 

(a) Notice hereunder shall be given to the Company at its principal place of
business and shall be given to the Participant at the address set forth below,
or in either case, at such other address as one party may subsequently furnish
to the other party in writing.

 

(b) This Award does not confer upon the Participant any rights with respect to
continuation of service as an employee or director of the Company.

 

--------------------------------------------------------------------------------
